         Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 1 of 19



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division


STANLEY A. MITCHELL,                                    *

        Plaintiff,                                      *

v.                                                      *        Case No.: 20-1163-PWG

BAYVIEW LOAN SERVICING, LLC, et al., *

        Defendants.                                     *

*       *        *        *     *   *   *     *    *   *                              *        *        *      *
                              MEMORANDUM OPINION AND ORDER

        Plaintiff, Stanley A. Mitchell, through counsel, filed this lawsuit on May 6, 2020 against

Defendants Bayview Loan Servicing, LLC (“Bayview”), US Bank N.A. (“US Bank”), Wells Fargo

Bank, National Association (“Wells Fargo”), MERSCORP Holdings, Inc. (“MERSCORP”), and

Shapiro & Brown, LLP (“S&B”), alleging seven causes of action related to the foreclosure of his

property. Compl., ECF No. 1. Mr. Mitchell amended his complaint on August 17, 2020, adding

Defendants, Metropolitan Life Insurance Company (“MetLife”), and eight individually named

attorneys with the Shapiro & Brown law firm: Kristine D. Brown, William M. Savage, Gregory

N. Britto, Lila Z. Stitely, R. Kip Stone, Thomas J. Garnter, Philip S. Shriver, and Jordy B.

Hirschfeld (collectively, the “S&B Attorneys”). Am. Compl., ECF No. 27.1



1
         As a preliminary matter, I note that although the S&B Attorneys were named as Defendants in Mr.
Mitchell’s Amended Complaint, there is not a single allegation in the complaint asserted against any one
of them. As such, these Defendants shall be DISMISSED. See Johnson v. Dore, No. RWT–12–3394, 2013
WL 5335626, at *4 (D. Md. Sept. 20, 2013) (granting Rule 12(b)(6) motion to dismiss claims as to two
defendants because the “Complaint d[id] not include any allegations concerning [those defendants] to
support a plausible claim against them” but rather “repeatedly refer generally to ‘Defendants,’ without
identifying specific Defendants or conduct”). Further, there are no allegations against MERSCORP, other
than identifying it as the national electronic registry system, noting that it was identified as a beneficiary in
the Deed of Trust, and that it released the Deed of Trust when the debt was discharged. Am. Compl. ¶¶ 8,
         Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 2 of 19



        Defendants have moved to dismiss the Amended Complaint, inter alia, on the grounds of

res judicata and failure to state a claim upon which relief can be granted: (1) Defendant Wells

Fargo Bank, N.A.’s Motion to Dismiss Plaintiff’s First Amended Complaint, or in the Alternative

for Summary Judgment, ECF No. 34 (“Mot. I”); (2) Defendants’ [Bayview, US Bank, and

MetLife] Motion to Dismiss First Amended Complaint, ECF No. 36 (“Mot II”); and (3) [S&B’s]

Motion to Dismiss Plaintiffs’ Complaint, ECF No. 37 (“Mot. III”). I have reviewed the filings2

and find a hearing unnecessary. See Loc. R. 105.6 (D. Md. 2021). Because I find that Mr.

Mitchell’s claims in Counts 2, 3, 4, and 7 are precluded by res judicata, and the remaining claims

asserted against Bayview fail to state a plausible claim, the Defendants’ motions shall be

GRANTED. Counts 2, 3, 4, 6, and 7 shall be DISMISSED WITH PREJUDICE. Counts 1 and 5

are DISMISSED WITHOUT PREJUDICE.

                                           BACKGROUND3

         Mr. Mitchell purchased a property at 1233 Adams Road, Waldorf, Maryland (“Property”)

as his personal residence on September 25, 2008. Am. Compl. ¶ 18. He entered into a loan with

Wells Fargo to refinance the Property on August 26, 2009, and he signed a promissory note

(“Note”) and deed of trust (“DOT”). Id. at ¶ 18. The loan was insured by the Federal Housing




18, 99. The only count asserted against MERSCORP is Count 7, which is being dismissed with prejudice.
Accordingly, MERSCORP shall be DISMISSED.
2
        Mot. I, ECF No. 24; Resp. I, ECF No. 46; Reply I, ECF No. 49; Mot. II, ECF No. 36; Resp. II, ECF
No. 45; Reply II, ECF No. 50; Mot. III, ECF No. 37, Resp. III, ECF No. 47; the accompanying
memorandums; exhibits as discussed below; and Amended Complaint, ECF No. 27.
3
        For purposes of considering a motion to dismiss, this Court accepts the facts that Plaintiff alleged
in his Complaint as true. See Aziz v. Alcoac, 658 F.3d 388, 390 (4th Cir. 2011). I note, however, that there
are documents, such as the State Court Docket, attached to Defendants’ motions which I may consider
because it is integral to the complaint, or to which I may take judicial notice. See Secretary of State For
Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). Where the allegations in the
complaint conflict with an attached written instrument, “the exhibit prevails.” Fayetteville Inv’rs v.
Commercial Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991); see Azimirad v. HSBC Mortg. Corp., No.
DKC-10-2853, 2011 WL 1375970, at *2-3 (D. Md. Apr. 12, 2011).


                                                      2
         Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 3 of 19



Administration (“FHA”). Id. at ¶ 19. On July 29, 2016, Wells Fargo initiated foreclosure through

its Substitute Trustee (S&B)’s filing of a “foreclosure order to docket.” Id. at ¶ 20. Mr. Mitchell

alleges that there was no effort to conduct a required face-to-face meeting with him prior to filing

the foreclosure. Id. at ¶ 21. He also alleges that although he was not served with the foreclosure

action, he did receive notice of the foreclosure sale prior to the sale. Id. at ¶¶ 29-32.

       Mr. Mitchell alleges that Bayview claims to have acquired the servicing of the loan in

January 2017 and sent him a letter on September 1, 2017, falsely claiming that JPB4D Remic Trust

2016-4 was the owner of the loan, and that US Bank was the trustee for the trust. Id. at ¶¶ 22-24.

He adds that he received a letter dated October 3, 2017, in which Bayview claimed that MetLife

was the owner of the loan, but he was never notified that it had been transferred or sold. Id. at ¶¶

25, 27. Mr. Mitchell further alleges that in August and September 2017, he sent two letters to

Bayview requesting information on the original Note, a payoff or reinstatement quote, loan

payment history for the life of the loan, proof or documents to substantiate any fees or costs

assessed on the loan, copies of any documents sent after the loan was declared in default, and

disputing the reporting of delinquent payments to the credit bureaus. Id. at ¶ 34. He states that

although Bayview responded, they did not provide complete information and failed to address

most of his requests. Id. at ¶¶ 36-38, 46.

       In August 2019, Mr. Mitchell states that he sent another letter to Bayview requesting that

it return the original Note marked as paid or provide a payoff for any amount still owing on the

loan, but Bayview refused. Id. at ¶¶ 40-42. He then followed up in December 2019 demanding a

certified copy of the note and proof that Bayview was the holder of the Note or had rights to collect

on it during the period April 2017 to June 2019, but he states that Bayview did not respond. Id. at

¶¶ 43-44. Mr. Mitchell also states that he sent two letters to credit bureaus in November and




                                                    3
         Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 4 of 19



December 2019 disputing Bayview’s reporting of the mortgage loan, and in response to the credit

bureau’s investigation, Bayview merely verified the information as accurate without investigating.

Id. at ¶ 47.

        Mr. Mitchell asserts seven causes of action:

               •   Count 1 – Violation(s) of Federal Debt Collection Practices Act, 15 U.S.C. § 1692
                   et seq. (“FDCPA”), against Bayview;

               •   Count 2 – Violation(s) of Maryland Consumer Debt Collection Act, Md. Code
                   Ann., Com Law § 14-201 et seq. (“MCDCA”), against all Defendants except
                   MERSCORP;

               •   Count 3 – Violation(s) of Maryland Consumer Protection Act, Md. Code Ann.,
                   Com Law § 13-101 et seq. (“MCPA”), against all Defendants except S&B and
                   MERSCORP;

               •   Count 4 – Violation(s) of Maryland Mortgage Fraud Protection Act, Md. Code
                   Ann., Com Law § 7-401 et seq. (“MMFPA”), against all Defendants except S&B
                   and MERSCORP;

               •   Count 5 – Violation(s) of Real Estate Settlement Procedures Act, 12 U.S.C. §2605
                   et seq. (“RESPA”), against Bayview;

               •   Count 6 – Violation(s) of Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.
                   (“FCRA”), specifically U.S.C. § 1681s-2(b), against Bayview; and

               •   Count 7 – Breach of Contract, against all Defendants (in the alternative).

Am. Compl. ¶¶ 49-104.

        Defendants’ motions seek dismissal with prejudice on the basis that many of Mr. Mitchell’s

claims are barred by res judicata, and the Rooker-Feldman doctrine,4 and generally, that none of

his claims are sufficiently alleged to state a claim upon which relief can be granted. Wells Fargo



4
         In District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), and Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923), the Supreme Court formulated a general rule that distinguishes general
constitutional challenges to state laws and regulations, over which federal courts have jurisdiction, from
requests for review of specific state court decisions, over which they have no jurisdiction. Federal claims
that are “inextricably intertwined with” state court decisions in judicial proceedings fall outside of the
federal court’s jurisdiction. See Feldman, 460 U.S. at 486-87.


                                                      4
         Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 5 of 19



also argues that the claims against it are time-barred, and alternately seeks summary judgment with

regard to claims arising from face-to-face regulations, because they assert that the undisputed facts

establish that it complied with the regulations.

                                    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) provides for “the dismissal of a complaint if it

fails to state a claim upon which relief can be granted.” Velencia v. Drezhlo, Civil Action No.

RDB-12-237, 2012 WL 6562764, at *4 (D. Md. Dec. 13, 2012). This rule’s purpose “‘is to test

the sufficiency of a complaint and not to resolve contests surrounding the facts, the merits of a

claim, or the applicability of defenses.’” Id. (quoting Presley v. City of Charlottesville, 464 F.3d

480, 483 (4th Cir. 2006)). To that end, the Court bears in mind the requirements of Rule 8, Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009) when

considering a motion to dismiss pursuant to Rule 12(b)(6). Specifically, a complaint must contain

“a short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

P. 8(a)(2), and must state “a plausible claim for relief,” as “[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice,” Iqbal, 556 U.S. at

678–79. See Velencia, 2012 WL 6562764, at *4 (discussing standard from Iqbal and Twombly).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 663.

       When reviewing a motion to dismiss, “[t]he court may consider documents attached to the

complaint, as well as documents attached to the motion to dismiss, if they are integral to the

complaint and their authenticity is not disputed.” Sposato v. First Mariner Bank, No. CCB-12-

1569, 2013 WL 1308582, at *2 (D. Md. Mar. 28, 2013); see CACI Int’l v. St. Paul Fire & Marine




                                                    5
         Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 6 of 19



Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009); see also Fed. R. Civ. P. 10(c) (“A copy of a written

instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”). A court may

also take judicial notice of matters of public record. Secretary of State For Defence v. Trimble

Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007) (citing Hall v. Virginia, 385 F.3d 421, 424 (4th

Cir. 2004)). Moreover, where the allegations in the complaint conflict with an attached written

instrument, “the exhibit prevails.” Fayetteville Investors v. Commercial Builders, Inc., 936 F.2d

1462, 1465 (4th Cir. 1991); see Azimirad v. HSBC Mortg. Corp., No. DKC-10-2853, 2011 WL

1375970, at *2-3 (D. Md. Apr. 12, 2011). However, if the Court considers matters outside the

pleadings, the Court must treat the motion as a motion for summary judgment. Fed. R. Civ. P.

12(d); Syncrude Canada Ltd. v. Highland Consulting Group, Inc., No. RDB-12-318, 2013 WL

139194, at *2 (D. Md. Jan. 10, 2013).5

        All claims rooted in fraud allegations are subject to a heightened pleading standard. Rule

9(b) states that “in alleging a fraud or mistake, a party must state with particularity the

circumstances constituting the fraud or mistake.” Fed. R. Civ. P. 9(b). Such allegations of fraud

typically “include the ‘time, place and contents of the false representation, as well as the identity

of the person making the misrepresentation and what [was] obtained thereby.’” Piotrowski v. Wells

Fargo Bank, N.A., No. DKC-11-3758, 2013 WL 247549, at *5 (D. Md. Jan. 22, 2013) (quoting

Superior Bank, F.S.B. v. Tandem Nat’l Mortg., Inc., 197 F. Supp. 2d 298, 313-14 (D. Md. 2000)).




5
         Here, I have not considered matters other than the pleadings, documents that are referenced in the
pleadings and are integral to it, and documents for which the Court may take judicial notice, and I have not
considered Wells Fargo’s motion under the alternative summary judgment standard. Accordingly, I have
not considered Plaintiff’s arguments related to the need for discovery. See Resp. I at 3-6. To the extent
that Plaintiff has requested discovery, it is DENIED AS MOOT.


                                                      6
        Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 7 of 19



                                          DISCUSSION

I.     Res Judicata

       Bayview, joined by its co-Defendants, argues that the state law consumer protection

claims—MCDCA (Count 2), MCPA (Count 3), and MMFPA (Count 4)—fail because they are

barred by res judicata and/or the Rooker-Feldman doctrine. Mot. II Mem., ECF No. 36-1, at 7.

Wells Fargo argues that all claims alleged against it (Counts 2, 3, 4, and 7) are precluded. Mot. I

Mem., ECF No. 34-1, at 5. Similarly, S&B argues that Plaintiff’s claims are barred by res judicata

and the Rooker-Feldman doctrine (Counts 2 and 7 are asserted against S&B). Mot. III Mem., ECF

No. 38, at 10-12.

       Res judicata “bars a party from suing on a claim that has already been litigated to a final

judgment by that party or such party’s privies and precludes the assertion by such parties of any

legal theory, cause of action, or defense which could have been asserted in that action.” Reid v.

New Century Mortg. Corp., No. AW-12-2083, 2012 WL 6562887, at *3 (D. Md. Dec. 13, 2012)

(quoting Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 210 (4th Cir. 2009))

(citations omitted). When considering this defense, “a court may take judicial notice of facts from

a prior judicial proceeding when the res judicata defense raises no disputed issue of fact.” Kalos

v. Centennial Sur. Assocs., Inc., No. CCB–12–1532, 2012 WL 6210117, at *2 (D. Md. Dec. 12,

2012) (quoting Andrews v. Daw, 201 F.3d 521, 524 n. 1 (4th Cir. 2000). And, when a federal court

litigant asserts res judicata based on a state court judgment, “[the] federal court must give to [the]

state court judgment the same preclusive effect as would be given that judgment under the law of

the State in which the judgment was rendered.” Migra v. Warren City Sch. Dist. Bd. of Educ., 465

U.S. 75, 81 (1984).




                                                   7
         Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 8 of 19



        Under Maryland law, res judicata, or claim preclusion, provides grounds for dismissal if a

defendant establishes that “(1) the parties in the present litigation are the same or in privity with

the parties to the earlier litigation; (2) the claim presented in the current action is identical to that

determined or that which could have been determined in prior litigation; and (3) there was a final

judgment on the merits in the prior litigation.” Jones v. HSBC Bank USA, N.A., 444 F. App’x 640,

643-44, 2011 WL 3734984, at *3 (4th Cir. 2011) (quoting R & D 2001, LLC v. Rice, 938 A.2d

839, 848 (2008)).

        There is no dispute that the ratification of the sale in a foreclosure action is a final judgment

on the merits. See, e.g., Gordon v. Nationstar Mortgage LLC, No. CIV. RWT 14-1361, 2015 WL

5165453, at *1 n.6 (D. Md. Sept. 2, 2015) (noting that “most cases applying Maryland law identify

ratification of the sale as the final judgment in a foreclosure action”) (citing cases). Mr. Mitchell

also raises no arguments disputing that the parties are the same or in privity.6 However, Mr.

Mitchell contends that because he did not appear and raise objections in the foreclosure action, it

has no preclusive effect, because the foreclosure action was an in rem proceeding as opposed to

an in personam proceeding. Resp. II, ECF No. 45, at 4. And he argues that his claims do not

undermine the foreclosure proceeding; rather, he seeks only damages for violations of the

MCDCA, MCPA, and MMFPA. Id.

        Under Maryland law, courts apply the transaction test to determine whether claims are

identical. See Kent Cnty. Bd. of Educ. v. Bilbrough, 525 A.2d 232, 238 (Md. 1987). “Under the

transaction test, a ‘claim’ includes all rights of the plaintiff to remedies against the defendant with



6
         “Privity in the res judicata sense generally involves a person so identified in interest with another
that he represents the same legal right.” Jones v. HSBC Bank USA, N.A., No. RWT 09CV2904, 2011 WL
382371, at *5 (D. Md. Feb. 3, 2011) (quoting Anyanwutaku v. Fleet Mortgage Group, Inc., 85 F. Supp. 2d
566, 572–73 (D. Md. 2000)).


                                                       8
         Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 9 of 19



respect to all or any part of the transaction, or series of connected transactions, out of which the

claim arose.” Boyd v. Bowen, 806 A.2d 314, 325 (Md. Ct. Spec. App. 2002) (citing FWB Bank v.

Richman, 731 A.2d 916, 928 (Md. 1999)). Notably, res judicata bars not only claims from the

original litigation, but also other claims that could have been brought in the original litigation. Id.

at 326 (citing Gertz v. Anne Arundel Cnty., 661 A.2d 1157, 1161 (Md. 1995)). If a claim or defense

arose from the same series of transactions as the claim that was adjudicated, it may be precluded

even if it was not asserted. Skibicki v. Fairmont Plaza, PWG-17-1366, 2018 WL 3862252, at *3

(D. Md. Aug. 14, 2018).

       In Maryland, foreclosure proceedings are governed by the Maryland Real Property Code

and the Maryland Rules. Laney v. Maryland, 842 A.2d 773, 780 (Md. 2004). Maryland law

historically has allowed for summary in rem foreclosure proceedings, in which the foreclosure sale

is conducted pursuant to a power of sale in the deed of trust under the summary procedure

authorized by Md. Code Real Property Art. § 7-105(a). See Fairfax, 655 A.2d at 1272. “In that

type of proceeding a sale of the mortgaged property can be held in approximately twenty-one days

after docketing.” G.E. Capital Mortg. Services, Inc. v. Levenson, 657 A.2d 1170, 1178 (Md. 1995)

(citing Md. Rules W72 and W74.a.2). However, more recently, the Rules have changed, and the

current Rules provide for much greater notice to the homeowner and for expanded challenges to

the foreclosure. See Arrington v. Ocwen Loan Servicing, LLC, 2019 WL 7190500, at *6 (Md. Ct.

Spec. App. Dec. 26, 2019) (describing the differences between the current rules and those in effect

at the time Fairfax was decided in 1995); see also Maddox v. Cohn, 36 A.3d 426, 431 (Md. 2012)

(“Both the legislative acts and the amendments to the Rules were designed primarily to protect the

interests of residential homeowners in the foreclosure process.”). Importantly, with the

combination of the more extensive service requirements and expanded ability to respond, courts




                                                    9
        Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 10 of 19



have more recently considered that the “Order to Docket” that commences a foreclosure action is

a pleading, and it must be served on the borrower/homeowner. Id. at *9 (citing Md. Rules 1-321,

14-209).

        Further, there are at least three means of challenging a foreclosure: “obtaining a pre-sale

injunction pursuant to Maryland Rule 14–209(b)(1), filing post-sale exceptions to the ratification

of the sale under Maryland Rule 14–305(d), and the filing of post-sale ratification exceptions to

the auditor’s statement of account pursuant to Maryland Rule 2–543(g), (h).” Jones v. Rosenberg,

940 A.2d 1109, 1115 (Md. Ct. Spec. App. 2008) (quoting Wells Fargo Home Mortgage, Inc. v.

Neal, 922 A.2d 538, 550 (Md. 2007)). Upon ratification of a foreclosure sale, objections to its

propriety are no longer entertained; final ratification is res judicata as to the validity of the sale,

and it cannot be attacked in collateral proceedings. Manigan v. Burson, 862 A.2d 1037, 1040-41

(Md. Ct. Spec. App. 2004). “The State can do no more than give the litigant ‘a day in court’; if he

does not utilize it but suffers the decision to go against him by default, he is as conclusively and

finally bound by it, as though he had actively contested it.” Id. at 1041 (citation omitted); see also

Greenbriar Condominium, Phase I Council of Unit Owners, Inc. v. Brooks, 878 A.2d 528, 563

(Md. 2005) (noting that the property owner’s obligation is “to prosecute his rights, not to sit on

them”).7

        However, “not all claims raised in a subsequent suit that arise out of the same transaction

or series of transactions at issue in a prior suit are barred.” Currie, 950 F. Supp. 2d at 801. In

Currie, the court determined that it was plausible that the relief requested by the plaintiff in the



7
        As noted, supra at p. 3, Plaintiff pleaded that he had notice of the foreclosure sale, even though he
denies that he was served with the foreclosure action, and a review of the state court filings related to the
foreclosure are devoid of any efforts taken by him to appear or otherwise challenge the foreclosure
proceedings, either prior to or after the sale.


                                                      10
        Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 11 of 19



MMFPA claim would not contradict or nullify any essential foundation of the foreclosure. Id. at

801-802 (discussing whether an issue raised and not litigated is precluded by collateral estoppel8).

In Jones v. HSBC Bank, Jones had voluntarily appeared and raised numerous objections in the

foreclosure action, but then chose not to appeal or seek revision of the state-court decision. 444

F. App’x at 645. The Jones court held that the state-court foreclosure constituted an in personam

final judgment on the merits, which precluded Jones from raising the same claims. Id. Jones also

argued that Maryland’s permissive counterclaim rules insulate from preclusion the claims that

Jones could have raised but did not, but the court concluded that “to allow them in this case would,

in effect, nullify the original foreclosure judgment. Avoiding such a consequence is a central

concern of the claim preclusion doctrine.” Id. at 644 n.3. See also Bullock v. Ocwen Loan

Servicing, LLC, Civil No. PJM 14–3836, 2015 WL 5008773, at *6 (D. Md. Aug. 20, 2015) (barring

the plaintiff’s FDCPA, MCDCA, and MCPA claims by res judicata because they could have been

asserted as counterclaims in the foreclosure action); Coleman v. Countrywide Home Loans, Inc.,

Civil Case No. L–10–2297, 2010 WL 5055788, at *4 (D. Md. Dec. 3, 2010) (“To allow her now

to claim damages stemming from the ratification of the foreclosure sale which she failed to contest

would permit her impermissibly to attack a final judgment of the Circuit Court.”).

        Here, Mr. Mitchell’s Amended Complaint includes allegations that he was sent a notice of

the foreclosure sale before the sale and that he was aware of the foreclosure before it occurred.

Am. Compl. ¶¶ 30, 55-56, 79. The state foreclosure action and the present case relate to the same

transaction or occurrence, i.e., the Note and Deed of Trust on the Property, the foreclosure action,



8
         Collateral estoppel, or issue preclusion, is a sub-species of res judicata that applies when a party
raises in a successive lawsuit “an issue of fact or law actually litigated and resolved in a valid court
determination essential to [a] prior judgment” and that party had “a full and fair opportunity to litigate,”
even if the issue “recurs in the context of a different claim.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008).


                                                      11
        Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 12 of 19



and the propriety of the foreclosure sale. See, e.g., id. at ¶¶ 18-20 (referencing the Note, the Deed

of Trust, the Property, and the foreclosure action), ¶¶ 56-62 (alleging an illegal foreclosure sale),

¶ 72 (alleging deliberate misrepresentations under the Note and Deed of Trust), ¶ 104 (seeking to

have the funds paid at the foreclosure sale refunded to him). Mr. Mitchell’s claims under MCDCA,

MCPA, MMFPA, and his alternative breach of contract claim,9 all are claims that could have been

raised in the foreclosure proceedings, but were not, or they seek to undermine the ratified

foreclosure. Therefore, the claims are precluded from being raised now. See Bullock, 2015 WL

5008773, at *6 (barring the plaintiff’s MCDCA, and MCPA claims); see also Anyanwutaku, 85 F.

Supp. 2d at 571-72 (describing the factors that courts consider when deciding whether claims are

part of the same cause of action and concluding that the fraud and misrepresentation issues could

have been raised in the foreclosure proceeding).

        The MCDCA, MCPA, MMFPA, and breach of contract claims (Counts 2, 3, 4, and 7) are

dismissed with prejudice. Therefore, I need not address the Rooker-Feldman arguments. Further,

I have not addressed any of the Defendants additional arguments for dismissal under these causes

of action.

II.     Remaining Claims Against Bayview

        Mr. Mitchell also asserts claims under FDCPA, RESPA, and FCRA against Bayview, and

Bayview has moved to dismiss those causes of action (Counts 1, 5, and 6) for failure to state a

claim. I shall address each in turn.




9
          Although Bayview did not specifically include the breach of contract claim in its res judicata
arguments, Wells Fargo argued that the complaint, in its entirety, was barred by res judicata as to all
defendants, Mot. I Mem. 1, and S&B also argued that all claims are barred by res judicata, Mot. III Mem.
10-12. Under this alternative breach of contract claim against all Defendants, Plaintiff seeks to undermine
the ratified foreclosure by asking “to have the funds paid at the foreclosure sale and prior monthly payments
refunded” to him. Am. Compl. ¶ 104.


                                                      12
        Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 13 of 19



       A.      FDCPA Claim

       The Fair Debt Collection Practices Act seeks “to eliminate abusive debt collection practices

by debt collectors.” 15 U.S.C. § 1692(e). The statute “regulates interactions between consumers

and debt collectors by imposing affirmative statutory obligations upon debt collectors and

proscribing certain abusive conduct.” Russell v. Absolute Collection Servs., Inc., 763 F.3d 385,

388-89 (4th Cir. 2014). “Debt collectors who violate the statute are liable to the debtor for actual

damages, costs, and reasonable attorney’s fees.” Id. at 389 (citing 15 U.S.C. § 1692k(a)(1)). “To

state a claim for relief under the FDCPA, a plaintiff must allege that ‘(1) he has been the object of

collection activity arising from consumer debt, (2) the defendant is a debt collector as defined by

the FDCPA, and (3) the defendant has engaged in an act or omission prohibited by the FDCPA.’”

Smith v. Cohn, Goldberg & Deutsch, LLC, 296 F. Supp. 3d 754, 758 (D. Md. 2017) (quoting

Webber v. Maryland, No. RDB-16-2249, 2017 WL 86015, at *4 (D. Md. Jan. 10, 2017)).

       Mr. Mitchell alleges that Bayview “communicated information bearing on Plaintiff’s credit

to third parties without communicating that Plaintiff disputed the debt in violation of 15 U.S.C. §

1692e.” Resp. II, ECF No. 45, at 3 (citing Am. Compl. ¶ 50 and clarifying that the claim arises

under 15 U.S.C. § 1692e(8)). The FDCPA at § 1692e prohibits a debt collector from using any

false, deceptive, or misleading representation or means in connection with the collection of any

debt. And Section 1692e(8) specifically prohibits a debt collector from “[c]ommunicating or

threatening to communicate to any person credit information which is known or which should be

known to be false, including the failure to communicate that a disputed debt is disputed.” Mr.

Mitchell’s amended complaint also includes a conclusory assertion that Bayview “qualifies as a

debt collector for its principal business activity is the collection of debts on behalf of lenders and

uses the mail primarily for its collection activity.” Am. Comp. ¶ 4.




                                                   13
        Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 14 of 19



       However, Bayview argues that Mr. Mitchell has failed to allege that any action taken was

“in connection with the collection of a debt.” Mot. II Mem. at 6; Reply II, ECF No. 50, at 2

(quoting 15 U.S.C. § 1692e). Mr. Mitchell alleges that Bayview claimed to have acquired the

servicing of the loan, Am. Compl. ¶ 22, that he sent letters to Bayview that Bayview failed to

acknowledge or fully address, ¶¶ 34-45, that Mr. Mitchell sent letters to the credit bureaus

disputing Bayview’s reporting of the loan, ¶ 46, and that Bayview did not investigate or make

corrections when it received Mr. Mitchell’s disputes from the credit bureaus, ¶ 47. But Mr.

Mitchell does not allege that Bayview took any actions related to collecting a debt. Indeed, the

complained-of communications could not have related to the collection of the mortgage loan (the

only debt mentioned), given that Mr. Mitchell alleges that Bayview communicated the

complained-of information after May 2019, Mr. Mitchell’s letters to the credit bureaus were dated

November and December 2019, and the foreclosure sale was ratified in December 2018. See id.

at ¶¶ 46, 50.

       Additionally, Bayview argues that Mr. Mitchell fails to adequately plead damages.

Certainly, a plaintiff may recover actual damages, including damages for emotional distress, under

the FDCPA. See 15 U.S.C. § 1692k(a)(1); Ademiluyi v. PennyMac Mortg. Inv. Trust Holdings I,

LLC, 929 F. Supp. 2d 502, 536 (D. Md. 2013). I note, however, that “a single boilerplate

allegation” such as is pleaded here is not sufficient to state a plausible claim for emotional distress

damages. See Valdez v. Arm Wyn, LLC, No. 7:14-CV-00263, 2015 WL 3661102, at *3 (W.D. Va.

June 12, 2015).

       In sum, Mr. Mitchell has failed to make sufficient factual allegations to support a plausible

FDCPA claim against Bayview. Further, I note that since Mr. Mitchell’s allegations related to

activity that occurred after the foreclosure sale had been ratified, it appears it would be futile to




                                                   14
        Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 15 of 19



amend this claim to assert a plausible FDCPA claim against Bayview. Nevertheless, Count 1 shall

be dismissed without prejudice.

        B.      RESPA Claim

        Congress enacted the Real Estate Settlement and Procedures Act (“RESPA”), 12 U.S.C.

§§ 2601 et seq., in part “to insure that consumers throughout the Nation are provided with greater

and more timely information on the nature and costs of the settlement process.” 12 U.S.C. §

2601(a). To this end, when a mortgage loan servicer receives a qualified written request (“QWR”)

from a borrower seeking “information relating to the servicing of such loan,” section 2605(e) sets

the parameters of a loan servicer’s “[d]uty ... to respond to borrower inquiries.”10

        To state a plausible claim under RESPA, a plaintiff must allege: “(1) a written request that

meets RESPA’s definition of a QWR, (2) the servicer failed to perform its duties, and (3) actual

damages.” Barr v. Flagstar Bank, FSB, 303 F. Supp. 3d 400, 417 (D. Md. 2018) (quoting Thomas

v. Ocwen Loan Servicing, LLC, No. CV ELH-17-218, 2017 WL 2645721, at *6 (D. Md. June 19,

2017)). A valid QWR must “relate to servicing” and not simply question the validity of a loan or

request copies of loan documents for inspection. Id. at 418.11

        Mr. Mitchell alleges that he sent letters to Bayview’s designated location for receiving

QWRs, and (1) Bayview failed to acknowledge receipt of his inquiries within 5 days, and then did

not take appropriate action; (2) Bayview failed to suppress reporting delinquent payments to credit


10
         For example, “the servicer shall provide a written response acknowledging receipt of the
correspondence within five days . . . .” 12 U.S.C. § 2605(e)(1)(A). Then, within thirty days, the servicer
must “investigate and provide the information or explain why it is unable to do so.” See 12 U.S.C. §
2605(e)(2)(C). If, however, the servicer notifies the borrower that its response will be delayed by not more
than fifteen days and provides “the reasons for the delay in responding,” then “[t]he 30-day period . . . may
be extended for not more than 15 days.” 12 U.S.C. § 2605(e)(4).
11
         “Servicing” is defined as “receiving any scheduled periodic payments from a borrower pursuant to
the terms of any loan, including amounts for escrow accounts . . . and making the payments of principal
and interest and such other payments with respect to the amounts received from the borrower as may be
required pursuant to the terms of the loan.” 12 U.S.C. § 2605(i)(3).


                                                      15
        Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 16 of 19



bureaus for 60 days after receiving his December 2019 letter; (3) Bayview failed to respond within

7 days of his inquiry regarding payoff balance and fees; and (4) Bayview failed to identify the

entity that owns or is assignee of the loan. Am. Compl. ¶¶ 77-80. Bayview contends that Mr.

Mitchell’s letters fail to qualify as QWRs and asserts that its duties under RESPA terminated after

the conclusion of the foreclosure.

        A QWR is

                a written correspondence, other than notice on a payment coupon or
                other payment medium supplied by the servicer, that includes, or
                otherwise enables the servicer to identify, the name and account of
                the borrower; and includes a statement of the reasons for the belief
                of the borrower, to the extent applicable, that the account is in error
                or provides sufficient detail to the servicer regarding other
                information sought by the borrower.

12 U.S.C. § 2605(e)(1)(B). Mr. Mitchell alleges that his letters contained his name and account

number and were written on paper that was not from Bayview. Am. Compl. ¶ 76. Mr. Mitchell

did not attach his letters, and he did not plead in detail the content of the letters. He states that his

letters “pertained to the loan or the servicing of the loan, and notified Bayview of an error and/or

requested Bayview provide certain information concerning the loan.” Id. Mr. Mitchell alleged

that in August and September 2017, he sent two letters requesting

                information concerning the original Note, requested a payoff or
                reinstatement quote, loan payment history for the life of the loan,
                proof or documents (e.g. invoices) to substantiate any fees or costs
                assessed on the loan, copies of any documents sent after the loan
                was declared in default and disputed the reporting of delinquent
                payments to the credit bureaus.

Id. at ¶ 34. He also requested the return of the original Note, ¶ 40, and in December 2019, after

the foreclosure had been ratified, he demanded a certified copy of the Note and proof that Bayview

had the rights to collect on the note, ¶ 43. None of these allegations suffice to constitute a QWR.

See Barr, 303 F. Supp. 3d at 418-19 (noting that the substance of the letters was for documents or



                                                    16
        Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 17 of 19



copies of documents and transactional history, and that a “bare assertion” of an error does not

provide “sufficient detail”).

       Therefore, Mr. Mitchell has failed to plausibly allege a RESPA violation. However,

although he does not appear to have a possible claim related to his 2019 letter, it may be possible

for him to allege a violation with regards to his 2017 letters. Therefore, Count 5 shall be dismissed

without prejudice.

       C.      FCRA Claim

       The FCRA imposes duties on “furnishers of information upon notice of dispute,” including

that

               [a]fter receiving notice pursuant to section 1681i(a)(2) . . . of a
               dispute with regard to the completeness or accuracy of any
               information provided by a person to a consumer reporting agency,
               the person shall--

               (A) conduct an investigation with respect to the disputed
               information;

               (B) review all relevant information provided by the consumer
               reporting agency pursuant to section 1681i(a)(2) of this title . . . .

15 U.S.C. § 1681s-2(b)(1)(A)–(B). To plausibly allege such a claim, “a plaintiff must establish

three elements: (1) that he or she notified the consumer reporting agency of the disputed

information, (2) that the consumer reporting agency notified the defendant furnisher of the dispute,

and (3) that the furnisher then failed to investigate and modify the inaccurate information.”

Magruder v. Educ. Sys. Fed. Credit Union, 194 F. Supp. 3d 386, 389-90 (D. Md. 2016) (quoting

Ausar–El v. Barclay Bank Delaware, No. PJM 12–0082, 2012 WL 3137151, at *3 (D. Md. July

31, 2012)). Bayview contends that Mr. Mitchell’s claim fails because it provided accurate

information. See Mot. II. Mem. 27-28.




                                                  17
        Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 18 of 19



       Mr. Mitchell alleges that he sent two letters, in November and December 2019, to the credit

bureaus, in which he disputed the foreclosure as illegal because it was not in compliance with

Maryland law. Am. Compl. ¶ 46. He also alleged that the credit bureaus notified Bayview about

the dispute, but Bayview failed to conduct a reasonable investigation and merely verified the

information as being accurately reported. Id. at ¶ 47. However, the foreclosure had been ratified

in state court in December 2018, the Auditor’s Report was ratified in April 2019, and copies had

been recorded in the land records. State Ct. Docket 11-12, ECF No. 36-4. Therefore, by the time

the credit bureaus received Mr. Mitchell’s letters disputing the foreclosure as illegal, the accurate

reporting of the account by Bayview was that the Property had been foreclosed upon. Bayview’s

duty under the FCRA was to provide accurate information. See 15 U.S.C. § 1681s-2b. Because

Bayview provided accurate information, the FCRA claim fails. See Alston v. Wells Fargo Home

Mortgage, Civil Action No. TDC-13-3147, 2016 WL 816733, at *10 (D. Md. Feb. 26, 2016)

(citing Chiang v. Verizon New England, Inc., 595 F.3d 26, 37-38 (1st Cir. 2010)). Even though

Mr. Mitchell disputed the legality of the foreclosure, Bayview was “neither qualified nor

obligated” to resolve the legal question. Id. Therefore, Count 6 will be dismissed with prejudice

because any effort to further amend this count would be futile.

                                             ORDER

       For the foregoing reasons,

               1.      Defendant Wells Fargo Bank, N.A.’s Motion to Dismiss Plaintiff’s First
                       Amended Complaint, or in the Alternative for Summary Judgment, ECF
                       No. 34, is GRANTED. Plaintiff’s claims against Wells Fargo shall be
                       DISMISSED WITH PREJUDICE.

               2.      Defendants’ [Bayview, US Bank, and MetLife] Motion to Dismiss First
                       Amended Complaint, ECF No. 36, is GRANTED.

                       a.      Plaintiff’s claims against US Bank and MetLife are DISMISSED
                               WITH PREJUDICE.



                                                  18
       Case 8:20-cv-01163-PWG Document 52 Filed 09/13/21 Page 19 of 19



                    b.      Plaintiff’s claims in Counts 2, 3, 4, 6, and 7 against Bayview are
                            DISMISSED WITH PREJUDICE. Plaintiff’s claims in Counts 1
                            and 5 are DISMISSED WITHOUT PREJUDICE.

             3.     [S&B’s] Motion to Dismiss Plaintiffs’ Complaint, ECF No. 37, is
                    GRANTED. Plaintiff’s claims against S&B and its attorneys are
                    DISMISSED WITH PREJUDICE.

             4.     Defendant MERSCORP is DISMISSED WITH PREJUDICE.

             5.     The Clerk is directed to CLOSE THIS CASE.



Dated: September 13, 2021                                /S/
                                                   Paul W. Grimm
                                                   United States District Judge




                                              19
